Case: 16-10280      Document: 00513805338         Page: 1    Date Filed: 12/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-10280
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

EDWIN ORLANDO CABALLERO-GUARDADO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-446-1


Before DENNIS, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Edwin Orlando
Caballero-Guardado has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). During the pendency of the appeal,
Caballero-Guardado completed his 8-month term of imprisonment and has
been deported. We have reviewed counsel’s brief and the relevant portions of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10280    Document: 00513805338      Page: 2   Date Filed: 12/20/2016


                                 No. 16-10280

the record reflected therein. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.         Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED in part as
frivolous, see 5TH CIR. R. 42.2, and in part as moot, see, e.g., United States v.
Prieto, 801 F.3d 547, 549 n.1 (5th Cir. 2015).




                                       2